DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/20/2021, as directed by the Non-Final Rejection on 08/19/2021. Claims 1-6, 8 and 18-22 are amended. Claims 18-22 are new. Claims 7 and 9-17 are canceled. Claims 1-6, 8 and 18-22 are pending in the instant application. The previous rejections under 35 U.S.C 101 and 35 U.S.C 103 are withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments, see Pages 6-7 of Remarks, filed 12/20/2021, with respect to claims 1-6, 8 and 18-22 have been fully considered and are persuasive.  The rejections of claims 1-17 have been withdrawn.
Allowable Subject Matter
Claims 1-6, 8 and 18-22 are allowed and are renumbered 1-12.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, claim 1 is allowed for having been amended to incorporate all limitations of former claim 7, which was indicated as allowable subject matter in the preceding Office Action. Claims 2-6 are allowed as being dependent upon claim 1.
Regarding claim 8, claim 1 is allowed for having been amended to incorporate all limitations of former claim 8, which was indicated as allowable subject matter in the preceding Office Action. Claims 18-22 are allowed as being dependent upon claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785